DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on October 15, 2021 for Application No. 15/355,659, title: “High Performance Computing System And Platform”.
 
Status of the Claims
Claims 1-2, 4-9, 11-14, and 16-18 were pending.  By the 10/15/2021 Response, Claims 1, 2, 9, and 14 have been amended, and no claim has been cancelled or added.  Claims 3, 10, and 15 were cancelled by the 07/01/2019 Response.  Accordingly, Claims 1-2, 4-9, 11-14, and 16-18 remain pending and have been examined.

Priority
This application claims the benefit of US Provisional Application No 62/259,294 filed on 11/24/2015.  For the purpose of examination, the 11/24/2015 is considered to be the effective filing date.

Claim Rejections - 35 USC § 112
In view of Applicant’s 10/15/2021 Response, all the 112 rejections are withdrawn.
Allowable Subject Matter
Claims 1-2, 4-9, 11-14, and 16-18 are in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended claims 1, 9, and 14 are found to be patent eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance.  More specifically, the amended claim limitations “… when the item is storage overhead but not processing overhead, causing an event subsample processor or the risk item subsample processor to perform specific steps based on damaged values or characteristics; the event subsample processor being configured to perform: for each event of the plurality of events in an event data store, determining an event importance indicator of the event; for each event of the plurality of events, calculating damage values or damage characteristics for each risk item of the plurality of risk items affected by the event; for each of the plurality of events, sampling risk items from the risk items affected by the event based on the corresponding event importance indicator and corresponding damage values or damage characteristics, the plurality of events and sampled risk items forming event-based sampled event/risk pairs; and estimating damages based on the damage values or damage characteristics for the event-based sampled event/risk pairs; the risk item subsample processor being configured to perform: for each event/risk pair item of a group of event/risk pairs formed from the plurality of events and a set of risk items of the plurality of risk items affected by the plurality of events, determining a pair importance indicator of the event/risk pair; for each event of the plurality of events, calculating damage values or damage characteristics for each risk item of the plurality of risk items affected by the event; sampling event/risk pairs from the group of event/risk pairs based on the pair importance indicators and the corresponding damage values or damage characteristics to obtain risk-based sampled event/risk pairs; and estimating damages based on the damage values or damage characteristics for the risk-based sampled event/risk pairs; when the item is processing overhead, causing the event subsample processor or the risk item subsample processor to perform: the event subsample processor when executed by computer-readable instructions being configured to perform: for each event of the plurality of events in an event data store, determining an event importance indicator of the event; for each of the plurality of events, sampling risk items from the plurality of risk items affected by the event based on the corresponding event importance indicator, the plurality of events and sampled risk items forming event-based sampled event/risk pairs; and estimating damages for the event-based sampled event/risk pairs; and the risk item subsample processor when executed by computer-readable instructions being configured to perform: for each event/risk pair item of a group of event/risk pairs formed from the plurality of events and the pluralities of risk items affected by the plurality of events, determining a pair importance indicator of the event/risk pair; sampling event/risk pairs from the group of event/risk pairs based on the pair importance indicators to obtain risk-based sampled event/risk pairs; and estimating damages for the risk-based sampled even/risk pairs.” are found to be applying or using the judicial exception in some other meaningful wat beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, although the claims involve an abstract idea, the amended claims include additional elements 
Further, the closest prior arts (US Pub. No. 2015/0019269 and US Pub. No. 2006/0184527) are withdrawn because the arts on the record either individual or in combination did not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach each and every elements of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1, 9, and 14 are allowed.  Dependent claims 2, 4-8, 11-13, and 16-18 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 (renumbered from claims 1, 2, 4-9, 11-14, and 16-18) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697